— Order, Supreme Court, New York County (O. Feter Sherwood, J.), entered August 5, 2009, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
*518Plaintiffs retaliatory discharge claim fails to state a cause of action because it does not allege any conduct by defendants that violates the Executive Law (see Executive Law § 296 [1] [e]; Forrest v Jewish Guild for the Blind, 3 NY3d 295, 312-313 [2004]). His defamation claim is pleaded with insufficient particularity (see Mañas v VMS Assoc., LLC, 53 AD3d 451, 454-455 [2008]). The remaining cause of action, civil conspiracy, is not an independent cause of action in New York (American Preferred Prescription v Health Mgt., 252 AD2d 414, 416 [1998]). Concur — Tom, J.P., Saxe, DeGrasse, Freedman and Román, JJ.